                 Case 2:21-cv-00196-JDP Document 14 Filed 08/31/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
                                                  -o0O0o-
10

11
     FRANCISCO SARCOS,                                           No.    2:21-cv-00196-JDP(SS)
12
                           Plaintiff,
13
                                                                 STIPULATION AND ORDER FOR
14                                                               EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
15          v.                                                   MOTION FOR SUMMARY
                                                                 JUDGMENT
16
     Kilolo Kijakazi,
17   COMMISSIONER OF SOCIAL SECURITY,                            ECF No. 13
18                     Defendant.
19
     _______________________________________/

20          IT IS HEREBY STIPULATED by and between the parties, through their respective
21   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
22
     for summary judgment is extended to September 23, 2021.
23
            This is a first request, and the policy disfavoring extensions is acknowledged; however,
24

25   the records in three cases were filed within two days, triggering essentially the same due date for

26   three motions for summary judgment that plaintiff’s counsel must file, and between these must
27

28



                                                         1
               Case 2:21-cv-00196-JDP Document 14 Filed 08/31/21 Page 2 of 3


 1   also be fitted two or three Ninth Circuit opening briefs and all other more nearly routine briefing
 2
     and work.
 3
     Dated: August 23, 2021                                      /s/ Jesse S. Kaplan
 4                                                               JESSE S. KAPLAN
                                                                 Attorney for Plaintiff
 5

 6

 7                                                               PHILLIP A. TALBERT
 8
                                                                 Acting United States Attorney
                                                                 DEBORAH LEE STACHEL
 9                                                               Regional Counsel, Region IX
                                                                 Social Security Administration
10

11
     Dated: August 23, 2021                                        /s/ per e-mail authorization
12
                                                                 ALLISON CHEUNG
13
                                                          Special Assistant U.S. Attorney
14                                                               Attorney for Defendant

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                         2
                Case 2:21-cv-00196-JDP Document 14 Filed 08/31/21 Page 3 of 3


 1
                                                 ORDER
 2
              The parties’ stipulation is construed as a motion. ECF No. 13. For good cause shown,
 3
     the motion is granted. Plaintiff’s time to file a motion for summary judgment brief is extended to
 4
     September 23, 2021.
 5

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      August 30, 2021
 9                                                    JEREMY D. PETERSON
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                         3
